           Case 2:18-cr-00286-DCN Document 5 Filed 06/15/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


    UNITED STATES OF AMERICA,                              Case No. 2:18-CR-00286-DCN
                                                                    2:18-CR-00288-DCN
                   Plaintiff,
                                                           MEMORANDUM DECISION AND
           v.                                              ORDER


    JAMES HOWARD EASTLICK, Jr.

                   Defendant.


                                         I. INTRODUCTION

        Pending before the Court is Defendant James Eastlick’s Motion for Appointment of

Counsel and Early Termination of Supervised Release. Case 286, Dkt. 3; Case 288, Dkt.

3.1 Having reviewed the record and briefs, the Court finds that the facts and legal arguments

are adequately presented. Accordingly, in the interest of avoiding further delay, and

because the Court finds that the decisional process would not be significantly aided by oral

argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc. Civ.

R. 7.1(d)(1)(B). For the reasons set forth below, the Court finds good cause to GRANT




1
  On September 11, 2018, the District of Montana transferred jurisdiction for Eastlick’s three criminal cases
to the District of Idaho. These were opened as Case Nos.: 2:18-cr-00286 (“Case 286”), 2:18-cr-00287
(“Case 287”), and 2:18-cr-00288 (“Case 288”). Eastlick has been discharge from supervised release in Case
287. The instant matters were filed (identically) in Case 286 and Case 288. The Court will cite to the various
cases as appropriate.


MEMORANDUM DECISION AND ORDER - 1
           Case 2:18-cr-00286-DCN Document 5 Filed 06/15/21 Page 2 of 6




Eastlick’s Motion for Appointment of Counsel and DENY Eastlick’s Motion for Early

Termination of Supervised Release.

                                       II. BACKGROUND

        Eastlick’s supervised release is the result of the judgments in two cases, Case 286

and Case 288.2 Both cases involved the bribery of an official of an Indian Tribal

Government in violation of 18 U.S.C. § 666(a)(2). Case 286, Dkt. 1-2; Case 288, Dkt. 1-4.

Eastlick pled guilty in both cases, and the United States District Court for the District of

Montana sentenced Eastlick to 72 months’ imprisonment followed by supervised release

for three years. Id. Eastlick started his term of supervision on November 6, 2018, and his

expiration date is November 5, 2021. Case 286, Dkt. 4.

        As part of sentencing, the United States District Court for the District of Montana

imposed a $100,000.00 fine and ordered $100,000.00 in restitution payments in Case 286.

Case 286, Dkt. 1-2. The same court imposed $258,487.00 in restitution payments with

respect to Case 288. Case 288 1-4. In total, Eastlick’s monetary obligations stemming from

these judgments totaled $458,487.00. As of May 13, 2021, Eastlick has paid off the

restitution—but not the fine—in Case 286, and has paid $85,440.54 of the restitution in

Case 288. Case 288, Dkt. 4. Eastlick’s current obligations thus total approximately

$273,046.46.3




2
 As mentioned, there was a third case—Case 287—that carried a sentence and term of supervised release;
however, that case has concluded. The Court, therefore, does not mention it here.
3
  Again, it appears Eastlick may still owe some restitution in Case 287, although the Court does not know
the status of those obligations for sure. See Case 287, Dkt. 3, at 2.


MEMORANDUM DECISION AND ORDER - 2
         Case 2:18-cr-00286-DCN Document 5 Filed 06/15/21 Page 3 of 6




       In each case, United States Probation has already filed an “Information Only”

petition alerting the Court to the fact that Eastlick will “expire from supervision with an

outstanding restitution balance.” Case 286, Dkt. 4, at 2; Case 288, Dkt. 4, at 2.

                                III. LEGAL STANDARD

       Under 18 U.S.C. § 3583, supervised release may be terminated any time after one

year, pursuant to the applicable rules of criminal procedure, where a court determines such

action is warranted by the conduct of the defendant released and the interest of justice. 18

U.S.C. § 3583(e)(1). In making this determination, the court considers certain factors set

forth in 18 U.S.C § 3553(a) including: the nature and circumstances of the offense and the

history and characteristics of the defendant; the need to provide restitution to any victims

of the offense; the need for the sentence imposed to afford adequate deterrence to criminal

conduct; the need for the sentence imposed to protect the public from further crimes of the

defendant; and the need for the sentence imposed to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment. 18 U.S.C.

§ 3583(e).

                                    IV. DISCUSSION

       As a threshold matter, the Court GRANTS Eastlick’s Motion to the extent it will

appoint Amy Rubin with the Federal Defenders of Eastern Washington and Idaho to

represent Eastlick in these criminal cases. Amy Rubin filed the Defendant’s combined

motion in anticipation that she would be appointed as counsel in this matter. Thus, she is

appointed as counsel nunc pro tunc to the date she filed the motion.

       Early termination of supervised release is not appropriate in this case in light of the


MEMORANDUM DECISION AND ORDER - 3
          Case 2:18-cr-00286-DCN Document 5 Filed 06/15/21 Page 4 of 6




relevant 18 U.S.C § 3553(a) factors. Eastlick asserts that he has been rehabilitated and that

supervised release is adversely affecting his career advancement, his ability to pay his

restitution, and his ability to financially support his children. Case 286, Dkt. 3, at 3. The

Court congratulates Eastlick on his success in complying with his release conditions,

maintaining employment, and reintegrating with the community. As this Court has held,

however, compliance with the conditions of supervised release is expected, but not

sufficient (in itself) to justify early release. See e.g., United States v. Evertson, No. 4:06-

CR-206-BLW, 2011 WL 841056, at *3 (D. Idaho Mar. 7, 2011). See also, United States v.

Weintraub, 371 F.Supp.2d 164 (D. Conn. 2005); United States v. McKay, 352 F.Supp.2d

359 (E.D.N.Y. 2005).

       Specifically here, the Court cannot ignore Eastlick’s substantial outstanding

monetary obligations, nor the nature and circumstances of Eastlick’s underlying offenses.

As a guiding principle, early termination of supervised release is disfavored in the District

of Idaho when the defendant has outstanding monetary obligations stemming from a

criminal judgment. Here, Eastlick’s outstanding obligations total approximately

$270,000.00. The Court acknowledges Eastlick’s argument that termination of his

supervised release might, in fact, expedite repayment. However, the Court cannot disregard

the guidance from US Probation that early termination is inappropriate here because

Eastlick “still has a very large outstanding restitution balance and probation feels that

keeping him on supervision is the best way to continue to monitor compliance with his




MEMORANDUM DECISION AND ORDER - 4
           Case 2:18-cr-00286-DCN Document 5 Filed 06/15/21 Page 5 of 6




payments.” Case 286, Dkt. 3, at 5.4

        With Eastlick’s outstanding payments and the 18 U.S.C § 3553(a) factors in mind,

the Court is not convinced that early termination of Eastlick’s supervised release is

appropriate. Bribery concerning programs receiving Federal funds is a serious offense.

Although Eastlick’s behavior on supervised releases appears to be good, it is no more than

what is expected and does not qualify as exceptional behavior. Again, Courts in this District

have consistently held that compliance with conditions of supervised release is expected

and does not justify early termination. See, e.g., United States v. Bodybuilding.com, LLC,

No. 1:12-CR-00115-BLW, 2015 WL 3616962 (D. Idaho June 9, 2015).

        Additionally, the goals of deterrence and compliance are better accomplished by

continuing Eastlick’s supervised release because supervised release provides a significant

incentive to continue his compliance efforts. Finally, it would not be in the interest of

justice to terminate Eastlick’s supervised release early because it would circumvent the

bargained-for plea agreement. Eastlick agreed that the U.S. Sentencing Guidelines must be

applied, and an assertion that the length of supervised release is unjust is unpersuasive

without further evidence of an uncontemplated hardship.

///
///
///



4
  To be sure, upon the expiration of Eastlick’s term of supervision later this year, he will (presumably) still
owe a large sum in restitution. Be that as it may, the Court still finds it prudent to keep him on probation at
this time to monitor payment. Additionally, the Court reminds Eastlick of the importance of continued
payments once supervision is terminated to avoid any adverse collection efforts.


MEMORANDUM DECISION AND ORDER - 5
       Case 2:18-cr-00286-DCN Document 5 Filed 06/15/21 Page 6 of 6




                                   V. ORDER

    NOW THEREFORE IT IS HEREBY ORDERED that:

  1. Eastlick’s Motion for Appointment of Counsel and Early Termination of

     Supervised Release (Case 286, Dkt. 3; Case 288, Dkt. 3) is GRANTED in PART

     and DENIED in PART. The Motion is granted to the extent the Court will appoint

     Amy Rubin as counsel for Eastlick. The Motion is denied as to Eastlick’s request

     for early termination.


                                            DATED: June 15, 2021


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
